Citation Nr: 1104484	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right elbow disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The appellant served on active duty from September 1959 to April 
1960.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a March 2007 rating 
decision of the VA Regional Office (RO) in Waco, Texas that 
denied service connection for right arm and right hand 
disabilities.

The case was remanded by Board decision in January 2009.

By decision dated in March 2010, the Board granted service 
connection for a right hand neurological disorder for which a 
maximum 60 percent disability rating was awarded.  This is 
considered the full grant of that benefit sought on appeal and it 
is no longer for appellate consideration.  The Board remanded the 
issue of entitlement to service connection for right arm 
disability for further development.  

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). See also 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  A right elbow disorder clearly and unmistakably preexisted 
service and did not increase in severity during service.  

2.  There is no evidence of superimposed injury to the right 
elbow during service. 


CONCLUSIONS OF LAW

1.  A right elbow trauma clearly and unmistakably preexisted 
service and was not aggravated therein; the presumption of 
soundness at service entrance is rebutted. § 1111 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.304 (2010).

2.  Right elbow disability was not aggravated by service. 38 
U.S.C.A. §§ 1153, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he injured his right elbow in service 
and continues to have residual disability for which service 
connection is warranted. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.

Here, the appellant was sent a letter in June 2006 prior to the 
initial unfavorable decision on the claim that informed him of 
what evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining evidence.  
Notification that included information pertaining to a disability 
rating and an effective date for the award if service connection 
were granted was also sent to the appellant at that time.  In 
this instant case, however, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to the claim for service connection.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted the names of numerous physician 
from whom he states he received treatment.  These providers were 
contacted and private clinical records have been received in 
support of the claim and reviewed.  VA clinical records have also 
been received and duly considered.  The case was remanded in 
January 2009 and March 2010 for further development.  Pursuant to 
such, the appellant was afforded VA compensation and pension 
examinations in April 2009 and November 2010 that that are 
determined to be adequate for rating purposes.  The latter 
clinical report included a pertinent clinical opinion.  The 
appellant's statements in the record, as well as the whole of the 
evidence have been carefully considered.  

The Board is satisfied that VA has complied with the duty-to-
assist-requirements of the VCAA and the implementing regulations.  
For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to final decision in this appeal.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claim of entitlement to service connection for right arm/elbow 
disability is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for active service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Factual Background

On examination in September 1959 for service entrance, the 
Veteran provided a history of right elbow fracture at age six 
with closed reduction.  It was also reported that subsequent 
surgery was performed to release pressure on a nerve.  It was 
noted that this had healed without orthopedic or neurological 
sequelae.  No pertinent defects or diagnoses were recorded.  

Service treatment records show that the appellant was seen for 
right hand and wrist complaints in February 1960.  On this 
occasion, a history of lead poisoning with partial radical nerve 
paralysis was noted.  Examination was unremarkable except for 
difficulty extending the fingers.  The appellant was referred for 
therapy for the right hand and wrist.  

The Veteran was seen on another occasion in February 1960 and 
noted to have complaints of vague limitation of motion, stiffness 
and numbness of the right arm.  It was reported that no definite 
organic or orthopedic pathology was found, and that this was 
believed to be "a great deal of functional overlay present 
here."  He was referred to the mental hygiene clinic for 
evaluation.  In March 1960, it was noted that the appellant had 
returned to 'talk more calmly' and felt that his arm 'should be 
taken care of.'  Subsequent comments refer only to psychiatric 
status.  He underwent a neuropsychiatric evaluation in March 1960 
for medical board purposes where it was noted that he had a 
"partially paralyzed right arm from an EPTS [existing prior to 
service injury] which is apparently not aggravated by military 
service."  On examination in April 1960 for separation 
examination from service, the upper extremities and 
musculoskeletal system were evaluated as normal.  Defects were 
listed that included a 4-inch scar of right arm.  The appellant 
reported that he was in excellent health except for the nerves in 
his right arm.

A claim of entitlement to service connection for right hand and 
arm disability was received in June 2006.  

Extensive private treatment records dated between 1999 and 2006 
reflect no treatment for right elbow disability.

VA outpatient clinical records dated between 2006 and 2007 
reflect that in August 2006, a surgical history of multiple 
bilateral arm injuries was recorded.  Physical examination 
disclosed no joint swellings, stiffness, dislocation or 
fractures.  It was noted that there was no prior history of 
arthritis.

The Veteran was afforded a VA examination in April 2009.  The 
examiner indicated that the claims folder was reviewed.  The 
appellant reported history of a right forearm fracture at age six 
for which he was treated with closed reduction and case.  He 
stated that he had surgery on the right forearm to release the 
radial nerve in 1958.  The veteran related that he had no 
problems with the forearm when he entered service but 
subsequently fell while carrying a flag on a "guidon", and 
twisted the forearm as he fell to the ground.  He indicated that 
the claimed injury was not documented in the service treatment 
records.  He reported that after that incident, he noticed pain 
and that over a period of time, developed rapid muscle atrophy of 
the extensor muscles of the forearm.  Post service history 
included injury to the right shoulder, arm, and hand when boxes 
fell out of a truck upon opening the tailgate.  He stated that he 
had had shoulder surgery but that this had no long-term effect on 
the right arm or hand.  The Veteran related that he continued to 
experience pain in the right forearm.  

On physical examination, there was complete atrophy of the right 
forearm and hand or finger extensor muscles.  There was no 
tenderness to palpation over the forearm.  It was reported that 
there were two well-healed, nontender, moveable scars near the 
right elbow related to surgery at age six.  Right elbow range of 
motion was from five to 140 degrees.  The elbow was nontender.  
The Tinel's sign at the elbow was negative.  Biceps and triceps 
strength was 5/5.  A pertinent impression of essentially normal, 
pain-free elbow function was rendered.

Pursuant to the Board's March 2010 remand, a VA examination was 
conducted in November 2010 for a supplementary opinion.  The 
examiner indicated that the claims folder was reviewed in its 
entirety.  The appellant reported that he had injured his right 
upper extremity and shoulder 15 to 18 years before when canned 
goods fell out of an 18-wheeler he was unloading.  It was 
reported that he had undergone right rotator cuff repair after 
the incident, and that he continued to have atrophy of the wrist 
extensors of the right forearm.  The appellant reiterated history 
of twisting the right forearm subsequently followed by pain and 
atrophy of the extensor muscles of the forearm.  He complained 
that his right forearm could not completely extend at the elbow 
and that he could not fully move the elbow.

Physical examination of the right upper extremity revealed 
atrophy of the wrist extensor of the right forearm.  There was 
normal musculature otherwise in the upper arm and the rest of the 
forearm.  Evaluation of the right elbow disclosed 30 to 145 
degrees of flexion with extension to 30 degrees short of full 
extension.  There was no pain with these movement.  Following 
examination, pertinent impressions were rendered of fractured 
right elbow at age six treated with closed reduction and later 
surgery to release 'pressure' on the radial nerve, and loss of 
full extension of the right elbow secondary to previous fracture 
at age six.  The examiner noted that nothing was found in the 
service treatment records regarding any type of injury to the 
right upper extremity while on active duty.  An opinion was 
rendered that it was less likely than not that the current right 
upper extremity problem was related to service.  As to whether 
there had been any increase in severity of the right elbow 
fracture during active duty, the examiner stated that the right 
elbow fracture did not change in service.  The examiner added 
that a previous VA compensation and pension examination in April 
2009 had shown that elbow motion was from five to 140 degrees, 
and that current examination disclosed a loss of 25 degrees of 
extension.  It was determined, however, that this was as likely 
as not due to a willful lack of effort to fully extend the elbow 
as there had been no injury since the last VA examination in 
April 2009.  

Legal Analysis

The Veteran's service entrance examination report records a self-
reported history of trauma to the right elbow at age six for 
which closed reduction was performed with subsequent surgery to 
release pressure on a nerve.  As such, the two-step presumption 
of soundness criteria at service entrance must be applied.  In 
such a case, there must be clear and unmistakable evidence 
showing that a right elbow disorder existed prior to active 
service, and clear and unmistakable evidence that it was not 
aggravated by service. See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003.  

Here there is credible evidence of preservice right elbow injury 
and subsequent surgery as demonstrated by a scar in that area.  
Furthermore, the inservice examiners accepted the reports of 
preservice injury and surgery.  Therefore, based upon the 
cumulative competent evidence, the Board concludes that an elbow 
injury clearly and unmistakably preexisted service.  However, in 
order to rebut the presumption of soundness there must also be 
clear and unmistakable evidence that the elbow defect was not 
aggravated during service.

The Veteran ascribes current right elbow symptomatology to injury 
in service.  Service treatment records reflect that he sought 
treatment for vague right arm complaints in February 1960 that 
included limitation of motion, stiffness and numbness for which 
no definite organic or orthopedic pathology was found.  No report 
of injury to the right elbow was recorded.  At that time, it was 
believed that this represented a functional overlay for which he 
was referred to the mental hygiene clinic for further 
consultation.  Although right elbow "partial paralysis" was 
noted on neuropsychiatric examination in March 1960, when 
examined the following month for separation from service, the 
upper extremities were evaluated as normal, the Veteran denied 
painful and swollen joints, and only referred to nerve symptoms 
affecting the right hand.  The Board points out that service 
connection has been established for a right upper extremity 
neurological disorder.

A VA outpatient clinical report dated in August 2006 clearly 
indicate no joint swelling, stiffness, dislocation or swelling.  
When examined by VA in April 2009, the appellant was determined 
to have essentially normal and pain-free elbow function.  The 
available evidence first specifically references right elbow 
complaints on VA examination in November 2010, more than 50 years 
after discharge from active duty.  The Board points out that 
evidence of a prolonged period without medical complaint, and the 
amount of time that has elapsed since military service can be 
considered as evidence against the claim. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  This silence is consistent 
with the normal findings at separation from service.  Nothing in 
the post service clinical record indicates that the Veteran has 
increased elbow disability related to service.  There is no 
reliable post service confirmation of any continuity of reported 
in-service right elbow symptomatology.  The Board thus finds that 
the silent service treatment records (regarding the elbow), the 
lack of a showing of right elbow injury in service, his denial of 
pertinent defect at separation, the normal separation 
examination, and the 50-year lapse between service and reported 
right elbow disability compel a finding that the Veteran's claim 
of continuity or increase in severity of right elbow symptoms 
from service is not credible. 

Rather, the evidence indicates that the appellant primarily had 
complaints referable to and was treated for neurological symptoms 
affecting the right hand and forearm during active duty for which 
service connection is in effect.  Additionally, he admits to have 
sustained a work-related traumatic injury to the right upper 
extremity in early to mid 1990s for which surgery was performed.  
VA outpatient clinical records in August 2006 indicate no joint 
abnormality, and the right elbow was reported to be essentially 
pain free and normal on VA examination in 2009.  Moreover, when 
examined for VA compensation and pension purposes in November 
2010, the examiner reviewed the record, and determined that there 
had been no change in right elbow function during service and 
that a current right upper extremity problem was not related to 
service.  The examiner also noted that although the current 
examination disclosed a 25-degree loss of right elbow extension 
since VA examination the previous year, this was as likely as not 
due to a willful lack of effort on the appellant's part.  Here, 
the Board attaches greater probative weight to the clinical 
findings of the skilled, unbiased clinical professional and less 
to the Veteran; See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect 
credibility).  Given the foregoing, the Board finds that the 
Veteran has not been a reliable historian and that his account 
and history of an increase in severity of right elbow 
symptomatology due to service are not credible. 

In this case, the clinical findings on service entrance 
examination establish a history of preservice right elbow injury 
with no functional defect at time of entrance.  Therefore, the 
two-step presumption of soundness must be addressed.  The record 
reflects that although the appellant voiced a variety of 
complaints during service, there was no evidence of a change in 
the right elbow pathology during active duty.  Service treatment 
records do not refer to any right elbow injury, deficiency or 
functional impairment.  Nothing in the record indicates that 
there was an in-service acute flare-up or any manifestations of a 
permanent change in the nature of the disability or that there 
was natural progress of the pre-existing right elbow disorder.  
The Board acknowledges that it was noted on neuropsychiatric 
examination in March 1960 that right elbow partial "paralysis" 
preexisted service.  In fact, when seen in April 1960 at 
discharge, he denied a history of bone joint or other deformity, 
and other than the scar, the upper extremities were normal.  The 
exit examination report clearly reflects no right elbow 
functional deficiency.  Thus, based on the record, to include the 
Veteran's report at separation, the clinical findings of normal 
upper extremities, and the opinion of the 2010 VA examiner, there 
is clear and unmistakable evidence that there was no increase in 
severity during service.  Stated differently, the facts in this 
case clearly and unmistakably establish that right elbow 
pathology pre-existed service and that there is clear and 
unmistakable evidence that there was no aggravation during 
service.

The Board has carefully considered the appellant's lay statements 
and history to the effect that current right elbow disability 
derives from or was aggravated by service.  Lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation. 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 
1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  A layman is competent to report that he notices symptoms 
as such come to him through one of the senses. See Layno v. 
Brown, 6 Vet. App 465, 470 (1994).  The Board points out that the 
Veteran is competent to report prior symptoms and state that he 
developed increased right elbow symptomatology as the result of 
service.  If submitted, lay evidence must be considered when a 
Veteran seeks disability benefits. 

However, the Board as fact finder is obligated to and fully 
justified in determining whether lay evidence is credible in and 
of itself, i.e., because of possible bias, conflicting 
statements, etc.  Similarly, the Board can weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record. See Buchanan supra.  In this instance, the Board finds 
that the silent service records, the normal separation 
examination, his denial or pertinent defects at separation, the 
absence of complaints or treatment for the right elbow for so 
many after discharge from service, as well as the fact of 
intervening right upper extremity injury are far more probative 
than a remote statement of in-service onset and continuity.  
Therefore, based upon the lay and medical evidence, the Board 
finds that the Veteran's assertions of increased right elbow 
symptomatology on account of service or an in-service onset are 
not credible and/or do not provide a basis to establish service 
connection on the basis of aggravation.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence showing that the Veteran's 
currently claimed right elbow disability is related to service or 
to any incident therein.  The Board thus finds that the 
preponderance of the evidence is against the claim and service 
connection for a right elbow condition must be denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Lastly, since we have determined that any current possible 
impairment is unrelated to service, there is no additional need 
to address the examiner's determination that there was a willful 
lack of effort on the part of the appellant.  To the extent that 
there is any current functional elbow impairment, it is unrelated 
to service.


ORDER

Service connection for right elbow disability is denied.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals



 Department of Veterans Affairs


